Case: 1:18-cv-08376 Document #: 1-3 Filed: 12/20/18 Page 1 of 2 PageID #:13




            EXHIBIT C
               Case: 1:18-cv-08376 Document #: 1-3 Filed: 12/20/18 Page 2 of 2 PageID #:14




GRANT & EISENHOFER                                                           Invoice Date        Invoice Number
MARY S. THOMAS                                                               04/26/2017          791
123 JUSTISON STREET
                                                                             Terms               Service Through
WILMINGTON, DE 19801
                                                                             Net 30              03/10/2017




Matter:                           AOL Appraisal

Current Invoice Period:         Feb/March 2017

Amount due this Period:             $479,187.31

Outstanding Invoices:

     Date           Invoice #        Amount          Paid           Due
   12/9/2016           757          $240,907.36         $0.00     $240,907.36
   1/31/2017           766          $172,882.62         $0.00     $172,882.62
   2/20/2017           785          $461,631.07         $0.00     $461,631.07

Previous Balance Due:               $875,421.05

Total Amount Due:                 $1,354,608.36

Final Discount:                    ($604,608.36)

Final Amount Due:                   $750,000.00

This is the final invoice in the AOL Appraisal matter. Full payment of the Final Amount Due indicated above
will resolve and settle all outstanding Coherent invoices and issues between Coherent Economics and Grant
& Eisenhofer with respect to the AOL Appraisal matter.



Payment is due in full 30 days from invoice date.

Please contact Laura McIntyre at (847) 861-3103 or laura.mcintyre@coherentecon.com if you need additional information.

    Payment by Wire Transfer                                            Payment by Check

    ABA Routing # 071001737                                             Coherent Economics, LLC
    MB Financial Bank                                                   430 Park Avenue, Suite 2B
    6111 North River Road                                               Highland Park, IL 60035
    Rosemont, IL 60018
    Treasury Management Operations / Wire Department

    Account Name: Coherent Economics, LLC
    Account # 1620009989
